FILED
                                                            MAR 22 2017
 1                         NOT FOR PUBLICATION
                                                        SUSAN M. SPRAUL, CLERK
 2                                                        U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.     NC-15-1174-KuBS
                                   )
 6   THE ZUERCHER TRUST OF 1999,   )      Bk. No.     3:12-bk-32747
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     MONICA HUJAZI,                )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     E. LYNN SCHOENMANN, Chapter 7 )
12   Trustee; WIN WIN ALEXANDER    )
     UNION, LLC,                   )
13                                 )
                    Appellees.     )
14   ______________________________)
15                  Argued and Submitted on January 19, 2017
                          at San Francisco, California
16
                             Filed – March 22, 2017
17
              Appeal from the United States Bankruptcy Court
18                for the Northern District of California
19     Honorable Hannah L. Blumenstiel, Bankruptcy Judge, Presiding
20   Appearances:     Bradley Kass of Kass & Kass Law Offices argued for
                      appellant Monica Hujazi; Thomas F. Koegel of
21                    Crowell & Moring LLP argued for appellee E. Lynn
                      Schoenmann, Chapter 7 Trustee; Elsa Horowitz of
22                    Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
                      argued for appellee Win Win Alexander Union, LLC.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1   Before: KURTZ, BRAND and SPRAKER,** Bankruptcy Judges.
 2                             INTRODUCTION
 3        On remand from a prior appeal of the bankruptcy court’s
 4   order approving the sale of two apartment buildings, the
 5   bankruptcy court found (for the second time) that the purchaser –
 6   Win Win Alexander Union, LLC – was a good faith purchaser within
 7   the meaning of § 363(m).1 Monica Hujazi, the former principal of
 8   the debtor, now appeals from the bankruptcy court’s second good
 9   faith finding.
10        Because that finding was not clearly erroneous, We AFFIRM.
11                                 FACTS
12        Most of the relevant facts pertaining to the bankruptcy
13   court’s sale order are set forth in this Panel’s prior decision,
14   Zuercher Trust of 1999 v. Kravitz (Zuercher Trust of 1999), 2014
15   WL 7191348 (Mem. Dec.) (9th Cir. BAP Dec. 17, 2014).     There is no
16   need to reiterate most of those facts.   Indeed, Hujazi’s opening
17   appeal brief adopted our prior factual recitation as her own.
18        To briefly recap, the bankruptcy court entered on June 10,
19   2013, an order authorizing Peter Kravitz as chapter 11 trustee to
20   sell an apartment building on Union Avenue to Win Win based on
21
22
          **
23         Hon. Gary A. Spraker, Chief United States Bankruptcy Judge
     for the District of Alaska, sitting by designation.
24
          1
           Unless specified otherwise, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
26   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037. All "Civil Rule" references are to
27   the Federal Rules of Civil Procedure.

28                                   2
 1   its initial credit bid of $2.7 million.2   The sale order further
 2   authorized Kravitz to sell a second apartment building on
 3   Alexandria Avenue to Vista Investment Group, LLC or its designee
 4   for $6.8 million and also confirmed and authorized Win Win as the
 5   backup purchaser of the Alexandria property based on its credit
 6   bid of $4.5 million “in the event that the sale of the Alexandria
 7   Property to Vista fails to close.”   Additionally, the sale order
 8   included a finding that both Win Win and Vista qualified as good
 9   faith purchasers for purposes of § 363(m).   Ultimately, Kravitz
10   consummated the sale of both properties to Win Win.
11        We issued our decision in the prior sale order appeal on
12   December 17, 2014.   In that decision, we held: (1) the bankruptcy
13   court’s § 363(m) good faith finding was not clearly erroneous
14   based on the record available to the bankruptcy court at the time
15   the sale order was entered; (2) the bankruptcy court’s good faith
16   finding under § 363(m) precluded us from considering any of
17   appellant’s other issues challenging the sale and seeking
18   reversal of the sale order; (3) one lingering good faith issue
19   existed, which arose from appellant’s argument that certain post-
20   sale-order events evidenced the bad faith of Kravitz, Win Win and
21   Vista; and (4) consistent with our precedent, the lingering good
22   faith issue only could be properly addressed on remand to the
23   bankruptcy court.
24        Roughly two months after our remand, on February 19, 2015,
25   the bankruptcy court held a status conference to discuss the
26
27
          2
           In the current appeal, appellee chapter 7 trustee E. Lynn
28   Schoenmann has appeared as Kravitz’s successor in interest.

                                      3
 1   Panel’s remand.   None of the parties have provided a transcript
 2   of the status conference, so we don’t know specifically what was
 3   said at the status conference.    In any event, the court entered
 4   an order the day after the status conference requiring the
 5   Zuercher Trust or Hujazi, within thirty days, to file a motion
 6   for relief from or reconsideration of the sale order to address
 7   the good faith issue this Panel had remanded for consideration.3
 8        Hujazi timely filed her motion for reconsideration or
 9   relief.   Hujazi asserted that Kravitz unilaterally decided not to
10   sell the Alexandria property to Vista for $6.8 million and
11   instead unilaterally and without court approval sold the
12   Alexandria property to Win Win based on its backup credit bid of
13   $4.5 million, thereby causing a loss to the estate of
14   $2.3 million.   Hujazi maintained that the Alexandria sale to
15   Win Win contravened the court’s sale order because the sale order
16   permitted the trustee to sell the Alexandria property to Win Win
17   only if Vista refused to close.   According to Hujazi, because
18   Kravitz backed out of the sale to Vista (as opposed to Vista
19   backing out), Kravitz was required to obtain a new or revised
20   sale order.   Hujazi complained that it made no sense that Kravitz
21
          3
           The bankruptcy court interpreted our December 2014 decision
22
     as recognizing a lingering good faith issue only with respect to
23   the sale of the Alexandria property, so it stated in its
     February 20, 2015 order that any motion asking for relief from or
24   reconsideration of the bankruptcy court’s prior good faith ruling
     should “address the [m]ovant’s concerns as to the sale of the
25   Alexandria Property only.” Hujazi’s appeal brief does not
26   contain any argument challenging this ruling of the bankruptcy
     court, so we decline to address it. See Christian Legal Soc'y
27   Chapter of Univ. of Cal. v. Wu, 626 F.3d 483, 487–88 (9th Cir.
     2010); Brownfield v. City of Yakima, 612 F.3d 1140, 1149 n.4 (9th
28   Cir. 2010).

                                       4
 1   could not deliver clear title to Vista but could turn around and
 2   deliver clear title to Win Win.    Hujazi contended that fraud,
 3   collusion and unfair advantage among Kravitz, Win Win and Vista
 4   were demonstrated by the fact that Win Win turned around and
 5   resold the Alexandria property to Vista for $6.8 million – the
 6   same price Vista had agreed to purchase the property from Kravitz
 7   for.
 8          To support her arguments, Hujazi relied on declarations that
 9   Kravitz and Win Win had filed with this Panel in the sale order
10   appeal.    However, Hujazi did not present any new evidence.
11   Moreover, the record suggests that Hujazi never requested any
12   discovery regarding the post-sale-order events, either before or
13   after this Panel’s remand.    Nor did she ever file a motion
14   seeking an extension of time in order to conduct discovery.
15          Kravitz and Win Win both opposed the motion and filed
16   declarations offering explanations why the Kravitz-Vista sale
17   fell through, why no further court approval was necessary for
18   Kravitz to consummate the backup sale to Win Win and why Win Win
19   could and did resell the property to Vista for $6.8 million.
20          The court held a hearing on Hujazi’s motion on May 7, 2015.
21   After considerable discussion with the parties regarding what
22   could be inferred from the declarations submitted, the bankruptcy
23   court reaffirmed its prior good faith finding in light of the
24   evidence submitted regarding post-sale-order events.    On that
25   evidence, the bankruptcy court found there was no fraud,
26   collusion or unfair advantage.    The court further found that the
27   Kravitz-Vista sale could not close because a number of
28   unanticipated issues arose, and neither party was willing or able

                                       5
 1   to bear the additional risk and expense associated with the
 2   unanticipated issues.   According to the court, in compliance with
 3   the terms of the sale order, Kravitz then sold to Win Win based
 4   on its backup bid because Win Win was willing to bear, and did
 5   bear, the risks and costs of the unforeseen contingencies.    The
 6   court rejected Hujazi’s arguments that Kravitz unilaterally was
 7   unwilling to close the Vista sale and that the sale order did not
 8   authorize Kravitz to close the Alexandria sale with Win Win as
 9   the backup bidder unless Vista unilaterally and voluntarily
10   refused to close.   As the court put it, Hujazi’s reading of this
11   aspect of the sale order was “so stilted and impractical and
12   inconsistent with decades of [bankruptcy] practice, as to be
13   mind-boggling, quite frankly.”   Hr’g Tr. (May 7, 2015) at
14   33:12-14.
15        The bankruptcy court additionally found that the net
16   recovery to the bankruptcy estate resulting from either the Vista
17   sale or the Win Win sale was exactly the same.   In fact, Hujazi
18   conceded this point during argument.   Finally, the court found
19   that there was nothing nefarious about Win Win’s resale of the
20   Alexandria Property to Vista for $6.8 million.   Rather, Win Win
21   wanted to resell the property as soon as possible so that it
22   could retire the debt it owed to East West Bank, and Win Win was
23   able to resell the property to Vista because Win Win could and
24   did assume a significant amount of additional expense and risk to
25   resolve the unforeseen contingencies, which had prevented the
26   Kravitz-Vista sale from closing.
27        The bankruptcy court entered its order denying Hujazi’s
28   motion on May 8, 2015, and Hujazi timely appealed.

                                        6
 1                               JURISDICTION
 2        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 3   §§ 1334 and 157(b)(2)(N).   Subject to the standing analysis set
 4   forth below, we have jurisdiction under 28 U.S.C. § 158.
 5                                  ISSUES
 6   1.   Does Hujazi have standing to appeal?
 7   2.   Did the bankruptcy court clearly err when it reaffirmed its
 8        original good faith finding pursuant to § 363(m)?
 9                           STANDARDS OF REVIEW
10        We review appellate standing issues de novo.    Menk v.
11   LaPaglia (In re Menk), 241 B.R. 896, 903 (9th Cir. BAP 1999).
12        The bankruptcy court’s good faith determination resolved a
13   question of fact that we review under the clearly erroneous
14   standard.   Adeli v. Barclay (In re Berkeley Delaware Court, LLC),
15   834 F.3d 1036, 1041 (9th Cir. 2016); Thomas v. Namba
16   (In re Thomas), 287 B.R. 782, 785 (9th Cir. BAP 2002).    A finding
17   of fact is not clearly erroneous unless it is illogical,
18   implausible, or without support in the record.   Retz v. Samson
19   (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010).
20        The bankruptcy court’s reaffirmation of its good faith
21   finding relied in part on its interpretation of its prior sale
22   order.   “We accord substantial deference to the bankruptcy
23   court's interpretation of its own orders and will not overturn
24   that interpretation unless we are convinced it amounts to an
25   abuse of discretion.”   Rosales v. Wallace (In re Wallace),
26   490 B.R. 898, 906 (9th Cir. BAP 2013).
27        We also review for an abuse of discretion Hujazi’s argument
28   that the bankruptcy court should have postponed the hearing on

                                      7
 1   the good faith issue in order to give Hujazi additional time to
 2   conduct discovery.   See Orr v. Bank of Am., 285 F.3d 764, 783
 3   (9th Cir. 2002); Hasso v. Mozsgai (In re La Sierra Fin. Servs.,
 4   Inc.), 290 B.R. 718, 726 (9th Cir. BAP 2002).
 5        The bankruptcy court abuses its discretion only if it
 6   applied an incorrect legal rule or its findings of fact were
 7   illogical, implausible or without support in the record.    United
 8   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
 9                               DISCUSSION
10   1.   Appellate Standing Issue
11        Appellees argue that Hujazi lacks standing to appeal.    Only
12   a “person aggrieved” has standing to appeal, which means that the
13   appellant must be “directly and adversely affected pecuniarily”
14   by the order on appeal.   Fondiller v. Robertson
15   (In re Fondiller), 707 F.2d 441, 442 (9th Cir. 1983); see also
16   Cheng v. K & S Diversified Invs., Inc. (In re Cheng), 308 B.R.
17   448, 455 (9th Cir. BAP 2004), aff'd, 160 Fed.Appx. 644 (9th Cir.
18   2005).
19        According to appellees, Hujazi is not directly and adversely
20   affected pecuniarily because neither the Zuercher Trust
21   bankruptcy nor Hujazi’s personal bankruptcy have any realistic
22   chance of concluding with surplus estates.   Absent surplus
23   estates, debtors typically lack standing to appeal orders
24   affecting the size of the bankruptcy estate.    In re Fondiller,
25   707 F.2d at 442.   Hujazi posits that the ultimate outcome of the
26   bankruptcy cases depends in part on the outcome of the myriad
27   appeals she has taken from the bankruptcy court’s orders.
28        We need not parse the parties’ complex appellate standing

                                      8
 1   question, which arguably would require us to predict the likely
 2   end results of various litigation and two bankruptcy cases.
 3   Instead, we rely on other facts to conclude that Hujazi has
 4   standing to appeal.    Namely, because Hujazi is personally liable
 5   on the Alexandria and Union loans as a codebtor, she has an
 6   ongoing personal stake in the sale of the properties which
 7   secured those loans and how those sales affected her personal
 8   liability.    Cf. Zuercher Trust of 1999 v. Schoenmann
 9   (In re Zuercher Trust of 1999), 2016 WL 721485, at *7 (Mem. Dec.)
10   (9th Cir. BAP Feb. 22, 2016) (holding that Hujazi’s codebtor
11   status gave her standing to appeal a different sale order).
12        In this Panel’s 2014 decision in the sale order appeal, we
13   noted that Hujazi was a codebtor on the Alexandria and Union
14   loans.    See 2014 WL 7191348, at *1.   In addition, Hujazi made
15   this same point during the post-remand hearing on her motion for
16   relief or reconsideration.    The appellees never challenged
17   Hujazi’s assertion of codebtor status.
18        We acknowledge that Hujazi might receive a discharge in her
19   personal bankruptcy case, which in theory would end her personal
20   liability for the Union and Alexandria loans.     Even so, whether
21   she ultimately will receive that discharge is debatable.     The
22   deadline for objecting to her discharge has been continued from
23   time to time and currently is not set to expire until April 21,
24   2017.    Furthermore, given Hujazi’s pending appeal concerning the
25   order for relief entered in her personal bankruptcy case and
26   given her aggressive opposition to the chapter 7 trustee’s
27   efforts to administer her personal bankruptcy estate, it is not
28   hard to imagine that she might never receive a discharge.

                                       9
 1        In short, we conclude for appellate standing purposes that
 2   Hujazi is directly and adversely affected pecuniarily by the
 3   bankruptcy court’s denial of her post-remand motion for relief or
 4   reconsideration.
 5   2.   Reaffirmation of the Good Faith Finding
 6        We should not and will not revisit the legal question of
 7   what generally constitutes good faith under § 363(m).   This
 8   Panel’s prior decision in the sale order appeal, 2014 WL 7191348,
 9   ably addressed that issue and its legal analysis is law of the
10   case.   See generally Am. Express Travel Related Servs. Co. v.
11   Fraschilla (In re Fraschilla), 235 B.R. 449, 454 (9th Cir. BAP
12   1999) (explaining doctrine and its exceptions), aff'd, 242 F.3d
13   381 (9th Cir. 2000) (table).
14        As explained in our prior decision, we remanded for
15   consideration of the factual issue of whether post-sale-order
16   events evidenced any fraud, collusion or grossly unfair advantage
17   over other bidders that would justify reconsideration of the
18   bankruptcy court’s June 2013 good faith finding.
19        In their respective briefs and declarations filed in
20   opposition to Hujazi’s post-remand motion, Kravitz and Win Win
21   offered detailed explanations: (1) why Kravitz’s sale to Vista
22   fell through; (2) why no further court approval was necessary for
23   Kravitz to consummate the backup sale to Win Win; and (3) why Win
24   Win could and did resell the property to Vista for $6.8 million.
25        Kravitz explained in his declaration that he attempted to
26   close the sale to Vista for roughly six weeks, but that a number
27   of unexpected issues arose when he attempted to procure title
28   insurance for the sale.   For instance, he could not find any

                                     10
 1   title insurer who was willing to issue a policy before the appeal
 2   period ended or while the Zuercher Trust’s appeal from the sale
 3   order was pending.   Also, notwithstanding the sale free and clear
 4   of liens and other interests language in the sale order, the
 5   title insurers were unwilling to issue a policy unless certain
 6   lien notices issued by the City of Los Angeles were released.    In
 7   addition, Kravitz learned during his closing attempts that a
 8   $225,000 withholding tax was going to be incurred as a result of
 9   the cash sale to Vista and would need to be paid out of escrow.
10   Vista maintained that these and other sale costs were the
11   responsibility of the seller, but the estate had inadequate funds
12   to satisfy them.   According to Kravitz, as a result of his
13   inability to resolve these unexpected issues, Vista declined to
14   close.
15        As explained by both Kravitz and Win Win, Win Win was
16   willing and able to close notwithstanding these additional
17   issues.   Win Win agreed to move forward with the sale even though
18   no title insurance policy could be obtained.   Also, because the
19   sale to Win Win was based on a credit bid and was not a cash
20   sale, the $225,000 withholding tax would not accrue.
21        Win Win also explained that it was motivated to close its
22   purchase from Kravitz and its sale to Vista because it needed to
23   retire the debt it owed to East West Bank.   In fact, as Win Win
24   maintained, it would have been significantly better off if the
25   Kravitz-Vista sale had closed.   In order for Win Win to close its
26   purchase from Kravitz and its sale to Vista, it had to assume a
27   number of additional risks and costs that it would not have
28   incurred if the Kravitz-Vista sale had closed.

                                      11
 1        In contrast, Kravitz’s $4.3 million sale to the backup
 2   bidder Win Win (in lieu of closing its $6.8 million sale to
 3   Vista) did not diminish the estate’s benefits from the sale or
 4   increase its burdens.    The estate still received all of the
 5   benefits it bargained for before obtaining court approval.      As
 6   Kravitz stated:
 7        Fortunately for the estate, by selling Alexandria to
          Win-Win as the back-up bidder, I was able to preserve
 8        the tremendous benefit to the estate that I had
          negotiated under the original bid procedure terms.
 9        Specifically, Win-Win paid both $50,000.00 fees to the
          estate for a total of $100,000.00 cash; Win-Win agreed
10        to cap its post-petition administrative claims
          (estimated to be $1.2 million as of the sale date) to
11        no more than $50,000.00 and subject to my right to
          object to such claims; Win-Win removed all its secured
12        liens from the Alexandria and Union properties
          resulting in the removal of $15 million in secured
13        claims against the estate; and Win-Win’s claims against
          the estate were reduced to unsecured claims of
14        approximately $5.3 million (down from the $15 million
          plus in secured claims).
15
16   Kravitz Decl. (April 17, 2015) at ¶ 6.
17        As for the $2.5 million difference in sale price between the
18   aborted Vista sale and the completed Win Win sale, Kravitz
19   pointed out that all of the gross sale proceeds lost would have
20   been paid to Win Win on account of its secured claim and thus the
21   estate did not lose any net sale proceeds.
22        The findings of the bankruptcy court reflect that it
23   credited the declaration testimony the parties presented and that
24   it found Kravitz’s and Win Win’s explanations of the post-sale-
25   order events credible.    Also, the court inferred from those
26   explanations that there was no fraud, collusion or grossly unfair
27   advantage taken by or between Kravitz, Win Win or Vista.
28        Hujazi presented no controverting evidence.    In essence, she

                                      12
 1   asked the court to reject the appellees’ explanations and to
 2   infer bad faith from the bare outline of the post-sale-order
 3   events.   Assuming without deciding that the bankruptcy court
 4   could have inferred bad faith as Hujazi urged, the court’s choice
 5   not to do so was not clearly erroneous.   Anderson v. City of
 6   Bessemer City, N.C., 470 U.S. 564, 574 (1985) (“Where there are
 7   two permissible views of the evidence, the factfinder's choice
 8   between them cannot be clearly erroneous.”).    Put another way, we
 9   cannot say that the bankruptcy court’s renewed finding of good
10   faith with respect to the Alexandria sale was illogical,
11   implausible or without support in the record.
12        Hujazi also argued that bad faith was apparent because
13   Kravitz’s backup sale to Win Win contravened the sale order.    But
14   the bankruptcy court rejected this argument, reasoning that
15   Hujazi’s interpretation of the sale order was overly restrictive
16   and impractical.   According to the bankruptcy court, Kravitz’s
17   sale to the backup bidder was contemplated by and in full
18   compliance with the sale order.
19        The sale order in relevant part provided as follows:
20        Win Win is confirmed as the back-up purchaser of the
          Alexandria Property in the event that the sale of the
21        Alexandria Property to Vista fails to close. In such
          event, Win Win or its designee is confirmed as the
22        purchaser, and the Trustee is authorized to sell and
          transfer to Win Win the Alexandria Property pursuant to
23        the terms, including the original purchase price of
          $4,500,000, as set forth in the Motion. If Vista fails
24        to close its purchase of the Alexandria Property, such
          back-up sale can be consummated without further order
25        of this Court, but the parties may lodge an amended
          order if and/or as necessary.
26
27   Sale Order (June 10, 2013) at ¶ 5.
28        We give significant deference to the bankruptcy court's

                                       13
 1   interpretation of its own orders.    In re Wallace, 490 B.R. at 906
 2   (citing Marciano v. Fahs (In re Marciano), 459 B.R. 27, 35 (9th
 3   Cir. BAP 2011)).   Hujazi has not offered any reasoned argument
 4   why it was an abuse of discretion for the bankruptcy court to
 5   interpret the sale order in the manner it did, nor are we aware
 6   of any such argument.   In sum, we hold that the bankruptcy court
 7   did not abuse its discretion when it ruled that the backup sale
 8   to Win Win was in compliance with the sale order.
 9   3.   Denial of Additional Time for Discovery
10        Hujazi also argues on appeal that the bankruptcy court
11   should have extended the reconsideration motion proceedings to
12   permit additional time for discovery.   Hujazi never filed a
13   motion requesting an extension of time; however, the bankruptcy
14   court apparently denied Hujazi’s oral request for more time at
15   the February 2015 post-remand status conference.
16        In order to determine whether bankruptcy courts have abused
17   their discretion in denying requests for more time to conduct
18   discovery, we typically look at all relevant facts and usually
19   focus on the following four considerations: (1) whether lack of
20   diligence necessitated the request; (2) whether the continuance,
21   if granted, would have satisfied the stated need for the
22   continuance; (3) the impact of the continuance on the court and
23   the adverse parties and (4) whether the requesting party was
24   prejudiced by the denial.   In re La Sierra Fin. Serv., Inc.,
25   290 B.R. at 726; see also United States v. Pope, 841 F.2d 954,
26   956 (9th Cir. 1988); United States v. 2.61 Acres of Land,
27   791 F.2d 666, 671 (9th Cir. 1985).
28        However, we need not look at those factors in order to

                                     14
 1   uphold the bankruptcy court’s denial here.   We cannot and will
 2   not disturb a denial of a continuance sought for purposes of
 3   discovery unless the appellant has made the “‘clearest showing’
 4   of actual and substantial prejudice.”   Martel v. County of Los
 5   Angeles, 56 F.3d 993, 995 (9th Cir. 1995) (en banc).
 6        Under Martel, Hujazi’s speculation that, if she had been
 7   given additional time to take some unspecified discovery, she
 8   might have uncovered some evidence tending to support her
 9   unsubstantiated allegations of bad faith is patently insufficient
10   to meet her heavy burden of proof.   Id. at 996-97.   Moreover,
11   Hujazi’s lack of diligence by not requesting any discovery on the
12   good faith issue either before or after our remand and her
13   failure to file a written motion requesting a continuance for
14   discovery purposes further bolster our conviction that Hujazi has
15   not made the requisite showing of prejudice.4
16
          4
17         Nearly two years elapsed between the entry of the
     bankruptcy court’s June 2013 sale order and the May 2015 hearing
18   on Hujazi’s motion seeking reconsideration of the good faith
     issue. During that entire time, Hujazi knew or should have known
19   that the bankruptcy court’s § 363(m) good faith finding was a
20   substantial and likely fatal impediment to her obtaining
     appellate review of the sale order. Hujazi also has known, since
21   at least August 2013, that the Kravitz-Vista sale never closed
     and that the backup sale to Win Win took place. And Hujazi
22   further has known, since at least March 2014, that an affiliate
     of Vista’s – Alex Court LLC – purchased the Alexandria property
23   from Win Win for $6.8 million. Yet there is nothing in the
24   record indicating that Hujazi ever made any effort to propound
     discovery to flesh out her theory why the post-sale-order events
25   evidenced bad faith. There are a number of procedures that
     Hujazi potentially could have employed at various times between
26   March 2014 and May 2015 to collect evidence regarding the good
     faith issue. See, e.g., Rules 2004, 7027, 9014(c). We express
27
     no opinion as to which of these discovery devices Hujazi
28   appropriately could have utilized. It suffices for us to say
                                                        (continued...)

                                    15
 1        Consequently, there is no ground to reverse the bankruptcy
 2   court’s denial of Hujazi’s oral request for additional time to
 3   conduct discovery.
 4                              CONCLUSION
 5        For the reasons set forth above, we conclude that the
 6   bankruptcy court’s post-remand good faith finding was not clearly
 7   erroneous, and we AFFIRM its order denying Hujazi’s post-remand
 8   motion for relief or reconsideration.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          4
           (...continued)
28   that Hujazi attempted none of them.

                                    16